Case 2:20-cv-00419-JRS-MJD Document 12 Filed 02/12/21 Page 1 of 2 PageID #: 51



                                                                                    FILED
                                 United States District Court
                                 Southern District of Indiana                       02/12/2021
                                    Terre Haute Division                      U.S. DISTRICT COURT
                                                                           SOUTHERN DISTRICT OF INDIANA
Solario Veronica,                                                             Roger A.G. Sharpe, Clerk


               Plaintiff,

v.                                                    No. 2:20-cv-419-JRS-MJD

Penny Elmore and
Dr. William Wilson,

               Defendants.


                                   Pro Se Motion to Dismiss
                                     Bivens Action Against
                               Private Contractor Penny Elmore

        This is a Bivens Action by a Federal Prison Inmate asserting a constitutional tort against
me (Penny Elmore, Contract CMA/MOA) based on purported acts and omissions on Friday,
September 27, 2019 in denying medical treatment at FCC Terre Haute (no Institutional or
medical reports allegedly available) and also as against Dr. William Wilson based on purported
acts and omission on Monday, September 30, 2019 whereby he allegedly had the Federal Prison
Inmate returned to the Prison from an outside Hospital (allegedly there are Hospital Medical
Records and Institutional Records available) all of which purportedly placed the Inmate in risk of
harm/death. I do not recall the purported Incident alleged by this Inmate.

         I deny the vague and unsupported allegations against me and affirmatvely state that I
have no recollection of these purported September 27, 2019 events, have no recollection of a
scheduled hours medical appointment (7:30 am to 2:30 pm) or Unit Officer direction for the
Plaintiflnmate to be seen in the Prison' s health services office on that date and there are no
institutional records of any such events.

        More importantly, as shown in my attached " Statement of Work", I am not a federal
official or federal employee. This was also confirmed to me by Attorney Rob Schalburg with
the Bureau of Prisons who has informed me that he could not provide me with a defense in this
Bivens Action becaue I am a contractor and not a federal employee. I am a contract employee
employed by a private employment company otherwise subject to traditional state tort claims.

        I request that the Court dismiss and deny this Bivens Complaint against me based on
Correctional Services Corp. v. Malesko, 122 S. Ct. 515 (2001) and Minneci v. Pollard, 132 S.
Ct. 617 (2012). In addition, I also request additional time to retain counsel to represent me since
the federal government cannot represent me in connection with this purported constitutional tort
because I am not a federal employee.
Case 2:20-cv-00419-JRS-MJD Document 12 Filed 02/12/21 Page 2 of 2 PageID #: 52




Respectfully Submitted,                               Dated: February   /   0 .,   2021


 /J-7~ v
Penny Elmore, Pro Se
USP Terre Haute
4 700 Bureau Rd South
Terre Haute, IN 47808
Tel: 812-244-4582 (ext: 4582)


Enclosed Statement of Work


Copy Mailed To (with return receipt requested) :

Solorio Veronica, Plaintiff Inmate
16016-112
Terre Haute - USP
Terre Haute U.S. Penitentiary
Inmate Mail/Parcels
P.O. Box 33
Terre Haute, IN 47808

Kenneth R. Schalburg, Esq.
Supervisory Attorney
Department of Justice (BOP)
Attorney for Defendant Wilson
FCI Terre Haute
4200 Bureau Rd South
Terre Haute, IN 47802
Tel: 812-238-3556
kschalburg@bop.gov

Clerk' s Office
United States District Court
Southern District of Indiana (Terre Haute Division)
Birch Bayh Federal Building & Courthouse
46 East Ohio Street
Indianapolis, IN 46204




                                               2
